DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer-storage medium.  This medium is defined in the Specification as interchangeable with a “machine-storage medium” (¶ 0059).  While the applicant has specified, in paragraph 0059, that the medium excludes carrier waves and is non-transitory, he then defines the medium to be included in term “machine-readable medium” et al. which also includes signal media and carrier waves.  For the sake of clarity, the applicant is urged to place “non-transitory” in the claim language to overcome this conflict of terminology.


Allowable Subject Matter
Claims 1-18 are allowed.
 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: When read as a whole, claims 1 and 10 are allowable with respect to the following:
With respect to claims 1 and 10, the primary reason for allowance is the combination of the limitations of bisecting the first data origin using the first data offset information, the bisecting including generating bisected first data offset information; processing the data pipeline with the bisected first data offset information and the second data offset information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2005/0257062A1 to Ignatius et al.:  Storing pipeline data in chunks using encryption.
US 2011/0154090A1 to Dixon et al.: Core threads with respective updated offsets to synch the threads.
US 2018/0307602A1 to Xu et al.:  Updating offsets to indicate log data in multiple origins.
US 2004/0153494A1, US 2005/0099841A1, US 2004/0210610A1, US 6,901,496 to Mukund et al.:  Realigning data in a pipeline at stages, but not using bisection updating.
US 2018/0341553A1 to Koudele et al.:  Generating updated offsets according to voltage levels.
  US 9,635,145 to Nordmark et al.:  Dividing pipeline data into blocks at processor stages to modify data lengths.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113